DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 1/21/2021. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,9-11,13,15-16,18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasui et al. (US 2020/0104964).
Regarding claims 1, 16:
Yasui discloses a system and method for a control apparatus comprising a controller (abstract; figures), configured to: 
acquire time slot data indicating a reserved time slot at a place that provides a service (figs 1,4-8; para 89 partially reproduced herein, {facility reserver 431 reserves the facility on the basis of facility reservation information… reservation date and time ..}), and positional data indicating a position of a user who has reserved the time slot indicated by the time slot data (fig 20,21; para 83 [pick-up schedule, content]; para 85 {pick-up position}); and 
determine whether to take the user to the place using a vehicle according to a remaining time until the time slot indicated by the time slot data, and the position indicated by the positional data (para 107 {vehicle allocation controller 173 determines whether or not the driving start instruction has been received}; para 108-109 [determine whether notification or cancelation received]; and see throughout disclosure).
Regarding claim 11:
Yasui discloses all the subject matter as above and a non-transitory computer readable medium storing a program configured to cause a computer to execute operations (para 67,68,77,88; see claim 29), as above for claim 1, thus claim 11 is rejected with similar rationale.
Regarding claim 2:
Yasui discloses all the subject matter as above and a communication interface configured to transmit, to a terminal apparatus of the user, a notification notifying that the user is to be taken to the place using the vehicle, when it is determined by the controller to take the user to the place using the vehicle (para 10 {status manager configured to notify at least one of a user terminal used by a user who has made the reservation}; para 102, 216).
Regarding claim 4,13,18:
Yasui discloses all the subject matter as above and the communication interface is configured to receive a positioning result for the terminal apparatus from the terminal apparatus, and the controller is configured to acquire the positioning result received by the communication interface as the positional data (fig 1,8; para 107-109).
Regarding claim 9,19:
Yasui discloses all the subject matter as above and the controller is configured to, each time the positional data is acquired, determine whether to take the user to the place using the vehicle according to the remaining time until the time slot indicated by the time slot data, and the position indicated by the positional data (para 69; para 87,95-96).
Regarding claim 10:
Yasui discloses all the subject matter as above and a system (para 51) comprising: the control apparatus according to claim 1; and a terminal apparatus configured to receive, from the control apparatus, a notification notifying that the user is to be taken to the place using the vehicle, when it is determined by the control apparatus to take the user to the place using the vehicle, and present content of the received notification to the user (fig 1; fig 5; and throughout).
Regarding claim 15:
Yasui discloses all the subject matter as above and a terminal apparatus (fig 5) configured to execute the operations in accordance with the program stored in the non-transitory computer readable medium according to claim 11.

Allowable Subject Matter
Claims 3,5-8,12,14,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bansal et al. (US 2021/0004770) discloses a system and method for contextually aware schedule services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631